—In a Proceeding to invalidate a petition designating certain of the respondents as candidates in a primary election to be held on September 12,1995, for the Republican Party positions of Male and Female Members of the Republican State Committee, Delegates and Alternate Delegates to the 2nd Judicial District Republican Convention, and Members of the Kings County Republican County Committee from the 46th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 9,1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s finding, based upon its assessment of the credibility of the witnesses, that the appellants did not demonstrate any fraud or impropriety regarding the objections filed against them (see, Matter of Eve v Mahoney, 45 AD2d 945).
*778The appellants’ remaining contention is without merit. Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.